Dismissed and Memorandum Opinion filed September 29, 2005








Dismissed and Memorandum Opinion filed September 29,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00812-CV
____________
 
WILLIAM COFFEY,
Appellant
 
V.
 
ANGELA YVETTE MOORE,
Appellee
 

 
On Appeal from the 245th District
Court
Harris County, Texas
Trial Court Cause No.
04-09507
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed January 11,
2005.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On August 29, 2005, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid for made arrangements to pay for
the record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).




In response, appellant filed an affidavit of indigence.  However, in a civil case, an appellant must
file an affidavit of indigence in the trial court with or before the notice of
appeal.  Tex. R. App. P. 20.1(c). 
Appellant has not established that he filed a timely affidavit of
indigence in the trial court.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 29, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.